Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                         Dec 31 2013, 8:19 am




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DAVID M. ZENT                                        GREGORY F. ZOELLER
Leonard, Hammond, Thoma & Terrill                    Attorney General of Indiana
Fort Wayne, Indiana
                                                     RYAN D. JOHANNINGSMEIER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TYSON A. HUDSON,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 02A03-1305-CR-178
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable John F. Surbeck, Jr., Judge
                              Cause No. 02D06-1112-FC-390


                                         December 31, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                             Case Summary

       Tyson A. Hudson was convicted of battering his pregnant girlfriend. He now

appeals arguing that the evidence is insufficient to support his convictions for Class C

felony battery on a pregnant woman and Class A misdemeanor domestic battery. Finding

the evidence sufficient, we affirm.

                                    Facts and Procedural History

       The facts most favorable to the verdicts are as follows. On December 2, 2011,

Hudson and Kenyota Pickett had been in a relationship for over six years and lived together

in a Fort Wayne apartment. They had a five-year-old son, and Kenyota was pregnant with

their second child.1

       At some point on the evening of December 2, Hudson and Kenyota began arguing

about taking Hudson’s “sister” home.2 The argument started in the dining room but moved

to the bedroom to get away from Hudson’s “sister.” The argument escalated in the

bedroom. Hudson jumped on Kenyota; kicked her; pulled her hair, causing some hair plugs

to come out; and choked her by placing his hands around her neck, causing her to almost

lose consciousness. Tr. p. 71, 106, 137, 159; State’s Ex. 2.

       When Kenyota stood up, she ran toward the door and opened it, but Hudson stopped

her. They went outside, and Hudson put Kenyota in the car even though Kenyota did not

want to go anywhere. Tr. p. 72. Kenyota was forced to stay in the car because the


       1
         Kenyota was seven months pregnant at trial—February 28, 2012. Tr. p. 2, 68. Working backward,
Kenyota was between four and five months pregnant on December 2, 2011. In any event, Hudson knew
that Kenyota was pregnant because he went with her to the Hope Center when Kenyota took a pregnancy
test.
       2
           This person was not Hudson’s sister but rather someone he referred to as his sister. Tr. p. 70.
                                                      2
passenger door did not work. While in the car, Kenyota called her mother, Kimberly

Pickett. Id. at 136. Kimberly could hear that Kenyota was crying and upset. Id. When

Kimberly asked Kenyota if everything was okay, Kenyota said that she and Hudson had

gotten into an argument. Kimberly started to ask more questions, but Kenyota hung up.

Kimberly called back and asked Kenyota if she was okay; Kenyota said no, but she did not

want to talk about it. Id. Kenyota told her mother that she and Hudson were taking his

“sister” home. Id.

        After Hudson dropped off his “sister,” he and Kenyota returned to their apartment.

Kenyota went to sleep but was soon awakened by Hudson arguing with her again. Id. at

73. Kenyota got the car keys and left for her mother’s house. When Kenyota got to her

mother’s house, she stayed outside and talked to Hudson on the phone. Id. at 74. Hudson

coaxed Kenyota to come back home. When Kenyota arrived at their apartment, she stayed

in her car on the phone and continued to argue with Hudson. Eventually, Kenyota went

inside and fell asleep.

       Kimberly called her daughter the following morning, December 3. Kimberly asked

Kenyota if she would like to go to lunch. Kenyota agreed and went to her mother’s house.

When Kenyota arrived, Kimberly immediately noticed “a big bruise on her forehead” and

“scratches around her neck.” Id. at 137. Kenyota also showed Kimberly her hair where

three hair plugs were missing. Id. Kenyota, who was upset and crying, told her mother

that Hudson had “jumped on” her and “grabbed her neck and held her down on the floor

by her head on the carpet and maybe even kicked her and choked her and was pulling her

hair.” Id. This caused Kimberly to cry. Kimberly immediately called Kenyota’s father,


                                            3
Kenneth Brown, but because she could not get a hold of him, Kimberly, Kenyota, and some

family members went out to lunch.

      About an hour later, Kenneth called Kimberly, and Kimberly handed the phone to

Kenyota.   After the phone call, Kenneth, Kimberly, and Kenyota planned to go to

Kenyota’s apartment and call the police. Id. at 138. But when Kenyota hesitated, Kenneth

went to the apartment by himself. Id. at 138, 147. Kenneth waited outside the apartment

door and could hear Hudson threatening Kenyota over the phone. Specifically, Hudson

called Kenyota a “bit**” and told her that if she did not come home soon, “there would be

consequences.” Id. at 148. Upon hearing this, Kenneth entered the apartment, startling

Hudson. The two men started yelling at each other. Kenneth asked Hudson what happened

to Kenyota, and Hudson responded that he and Kenyota had been “rough housing” and

Kenyota fell off the bed. Id. at 151. Kenneth did not believe Hudson and warned Hudson

that he had “five seconds” before he “was going to blow his head off.” Id. Kenneth,

however, did not have a gun with him. According to Kenneth, Hudson quickly “retracted

his story” and admitted to inflicting “some violence” on Kenyota. Id. at 148, 151.

      In the meantime, Kenyota drove to her apartment to find her father and Hudson

there. Id. at 79, 141. Fort Wayne Police Department Officer James Chambers was

dispatched to the apartment because of a 911 call and arrived shortly after Kenyota. Id. at

80, 116. Officer Chambers went inside the apartment and spoke with Hudson and Kenyota

together. Officer Chambers described Kenyota as “very timid,” “scared,” and “[q]uiet.”

Id. at 118. Officer Chambers left the apartment without making any arrests.




                                            4
       About thirty minutes later, when Hudson had left the apartment, Kenyota and her

mother called 911. Officer Chambers was dispatched back to the apartment. Id. at 80, 119.

When Officer Chambers arrived the second time, Kimberly was still “scared” and “very

timid.” Id. at 119. This time, though, Officer Chambers had a more in-depth conversation

with Kenyota. Id. Kenyota told Officer Chambers that she did not say anything during his

first visit because she was scared of Hudson. Id. Officer Chambers observed abrasions on

Kenyota’s neck and an abrasion on her forehead. Id. at 120. Officer Chambers took

pictures. See State’s Ex. 7-9. Kenyota told Officer Chambers that Hudson inflicted the

injuries. Tr. p. 121-22.

       Several days later, on December 7, Kenyota met with Officer Robert Warstler, who

was working with the domestic-violence unit at the time. Kenyota told Officer Warstler

that Hudson had choked her, and she demonstrated how Hudson’s hands were around her

neck. Id. at 159. Kenyota also told Officer Warstler that she felt she was going to lose

consciousness and that Hudson told her “you are going to die,” at which point they fell

from the bed to the floor. Id.

       The State charged Hudson with Class C felony battery on a pregnant woman, Class

D felony strangulation, and Class A misdemeanor domestic battery. Before trial, the State

dismissed the strangulation charge.

       At Hudson’s jury trial, Kenyota testified to a different version of events. According

to Kenyota, she became injured because Hudson “was holding me and trying to stop me

from hitting him, so we were like tussling . . . on the floor and I ended up getting a carpet

burn on my forehead.” Id. at 71. As for the scratches on her neck, Kenyota explained it


                                             5
this way: “I guess he tried to cover my mouth but his hands ended up around my neck and

I guess it slipped off my chain too . . . .” Id. Kenyota said that she called 911 the second

time because she wanted to get away from Hudson at the time and felt pressured to do so

because the officer told her she was risking custody of her children if she continued to have

a relationship with Hudson. Id. at 101-03. Kenyota admitted that she and Hudson were

“still madly in love” but maintained that what she told people earlier about the incident was

untrue. Id. at 104-05.

       The jury found Hudson guilty of Class C felony battery and Class A misdemeanor

domestic battery. The trial court sentenced Hudson to an aggregate term of five years with

two years suspended. Sent. Tr. p. 15-16.

       Hudson now appeals his convictions.

                                      Discussion and Decision

       Hudson contends that the evidence is insufficient to support his Class C felony

battery and Class A misdemeanor domestic-battery convictions.3 When reviewing a

challenge to the sufficiency of the evidence underlying a criminal conviction, we neither

reweigh the evidence nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d
133, 135 (Ind. 2012). The evidence—even if conflicting—and all reasonable inferences

drawn from it are viewed in a light most favorable to the conviction. Id. “[W]e affirm if

there is substantial evidence of probative value supporting each element of the crime from

which a reasonable trier of fact could have found the defendant guilty beyond a reasonable

doubt.” Id.



       3
           We note that Hudson does not raise a double-jeopardy violation.
                                                    6
       In order to convict Hudson of Class C felony battery on a pregnant woman as

charged here, the State had to prove that he knowingly or intentionally touched Kenyota,

who was pregnant and Hudson knew to be pregnant, in a rude, insolent, or angry manner,

resulting in bodily injury to Kenyota. Ind. Code § 35-42-2-1(a)(8); Appellant’s App. p. 15.

In order to convict Hudson of Class A misdemeanor domestic battery as charged here, the

State had to prove that he knowingly or intentionally touched Kenyota, with whom he had

a child in common, in a rude, insolent, or angry manner, resulting in bodily injury to

Kenyota. Ind. Code § 35-42-2-1.3(a)(1); Appellant’s App. p. 17.

       Hudson only challenges the sufficiency of the evidence for two elements. That is,

Hudson argues that the State failed to prove beyond a reasonable doubt that he knowingly

and intentionally touched Kenyota and that he caused bodily injury to Kenyota.

Appellant’s Br. p. 9. According to Hudson, he “does not dispute the additional elements

within the charging informations.” Id.

       “A person engages in conduct ‘intentionally’ if, when he engages in the conduct, it

is his conscious objective to do so.” Ind. Code § 35-42-2-2. “A person engages in conduct

‘knowingly’ if, when he engages in the conduct, he is aware of a high probability that he

is doing so.” Id. Hudson argues that it “was neither [his] conscious objective to batter

[Kenyota], nor was he aware of a high probability that he was doing so.” Appellant’s Br.

p. 9. Hudson points to Kenyota’s trial testimony that Hudson was holding her to prevent

her from hitting him, which caused the carpet burn to her forehead. He also points to

Kenyota’s trial testimony that he was only trying to cover her mouth and that the injury to

Kenyota’s neck was the result of his hands slipping.


                                            7
        The evidence most favorable to the verdicts shows that Hudson knowingly touched

Kenyota, resulting in bodily injury to her. Kenyota’s mother, Kimberly, testified at trial—

without objection—that Kenyota told her that Hudson had jumped on her, grabbed her

neck, held her down by her head on the carpet, kicked her, choked her, and pulled her hair.

Tr. p. 137. Kimberly observed a large bruise on Kenyota’s forehead, scratches on her neck,

and missing hair plugs. Officer Chambers testified at trial—without objection—that during

his second visit, he observed abrasions on Kenyota’s neck and an abrasion on her forehead.

Id. at 120. Officer Chambers took pictures. See State’s Ex. 7-9. Officer Chambers testified

that Kenyota told him that Hudson inflicted the injuries. Tr. p. 121-22. Likewise, Officer

Warstler testified at trial—without objection—that Kenyota told him that Hudson had

choked her, and she demonstrated how Hudson’s hands were around her neck. Id. at 159.

Kenyota also told Officer Warstler that she felt she was going to lose consciousness and

that Hudson told her “you are going to die,” at which point they fell from the bed to the

floor. Id. This evidence is sufficient to prove that Hudson knowingly touched Kenyota,

resulting in bodily injury to her.

        As for Hudson’s other arguments—including that Kenyota testified to a different

version of events at trial, the police left the apartment the first time without arresting

anyone, and Kenyota felt pressured to pursue charges against Hudson to maintain custody

of her children—these are merely requests to reweigh the evidence. We therefore affirm

Hudson’s convictions for Class C felony battery and Class A misdemeanor domestic

battery.4


        4
          Because of this resolution, we do not need to address the State’s cross-appeal issue that the trial
court erred by allowing Hudson to file a belated notice of appeal.
                                                     8
      Affirmed.

RILEY, J., and MAY, J., concur.




                                  9